Citation Nr: 1547018	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-29 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to March 1992, April 2002 to December 2003, and from April 2006 to November 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

During the period of the appeal, the RO granted an earlier effective date of January 24, 2005 for generalized anxiety disorder, major depressive disorder, and panic disorder without agoraphobia (initially claimed as psychological stressors), rated as 100 percent disabling.  Therefore, the claim for an earlier effective date has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In August 2015, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The Board notes that in an October 2012 letter, the Veteran wrote that in 2010, after her claim of entitlement to service connection for fibromyalgia was denied in a February 2010 rating decision, she submitted an NOD in May 2010.  The Board notes that a May 17, 2010, US Postal Service Delivery Confirmation Receipt, for the Veteran's fibromyalgia appeal, is in the claims folder.  As such, a determination as to whether the Veteran timely filed an NOD with the 2010 rating decision denying service connection for fibromyalgia is referred to the Agency of Original Jurisdiction (AOJ) for its consideration.

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

Concerning the issue of entitlement to service connection for PTSD, in an August 2015 travel board hearing, the Veteran testified that she received treatment and was diagnosed with PTSD at the Perry, Georgia CBOC.  Additionally, she testified that from 2010 onwards, she received PTSD treatment at the Atlanta and Stockbridge VA medical centers (VAMC).  Those records do not appear to be in the Veteran's electronic claims folder.  On remand, the AOJ is ordered to obtain and associate them with the claims folder.  

Additionally, in a February 2010 primary care physician note, the Veteran had a positive PTSD screening.  In a May 2010 VA treatment report, PTSD is listed as one of the Veteran's diagnoses.  A February 2011 VA treatment report noted that the Veteran's depression and PTSD screenings were positive.  An August 2011 mental health social work progress note reported that the Veteran had a history of PTSD.  However, in an April 2008 Compensation and Pension (C&P) examination report, the examiner noted that there was no category of PTSD that encompassed "betrayal trauma" as a stressor.  Thus, a new VA examination is necessary to determine if the Veteran has PTSD, and if so, whether it is etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for her PTSD, to specifically include treatment from the Perry, Georgia CBOC from 2008 to present and from the Atlanta and Stockbridge VAMC from 2010 to present.  All requests for records and responses must be associated with the claims folder.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment and to identify and provide appropriate releases for any other care providers who may possess new or additional evidence pertinent to her treatment for PTSD.

3. If she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  

4. Schedule the Veteran for a VA psychiatric examination to determine the identity and etiology of any psychiatric disorders that may be present, to include PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The VA examiner is then specifically requested to opine as to whether the Veteran meets the criteria for a diagnosis of PTSD using either the DSM-IV or DSM-5.  Under both criteria, the VA examiner should consider the Veteran's claimed stressor of having a nervous breakdown due to severe workplace harassment and intimidation after she filed a formal Fraud, Waste, and Abuse grievance with the Inspector General.

a. If a diagnosis of PTSD is provided, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's PTSD had its onset during service, or is otherwise related to active service?

b. If the Veteran fails to meet the criteria for a diagnosis of PTSD under both DSM-IV and DSM-5, the VA examiner should specifically identify which portion(s) of the criteria the Veteran failed to satisfy.  

A rationale should be given for all opinions and conclusions rendered.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

5. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

6. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplementary statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




